Citation Nr: 1039339	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for stomach ulcers and 
esophagitis.

3.  Entitlement to service connection for a digestive disorder, 
diagnosed as gastroesophageal reflux disease (GERD), previously 
claimed as stomach ulcers and esophagitis.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



7.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to a qualifying chronic disability 
under 38 C.F.R. § 3.317, to include complaints of achy joints, 
sore/weak muscles, recurrent rash of groin and neck, chronic 
bronchitis with coughing and shortness of breath, and low grade 
fever, chills at sunset, tender glands, and general feeling of 
not being well.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 
1990 to June 1991 and from January 2003 to July 2004, including a 
tour in Southwest Asia.  He also had additional service in the 
Tennessee Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2006 and February 2009 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The RO has misconstrued several of the issues on appeal as 
involving petitions to reopen previously denied, unappealed 
claims - when, in actuality, they instead should be considered 
in connection with the original claim for service connection for 
chronic fatigue syndrome under § 3.317.  Notably, the January 
2006 rating decision denied these original claims for service 
connection, all including consideration as a qualifying chronic 
disability under 38 C.F.R. § 3.317:  1) achy joints; 2) sore/weak 
muscles, 3) recurrent rash of groin and neck, 
4) chronic bronchitis with coughing and shortness of breath, and 
5) low grade fever, chills at sunset, tender glands, and general 
feeling of not being well.  
In response, the Veteran filed a timely January 2007 notice of 
disagreement (NOD) to initiate an appeal of these claims; and 
later, in response to the February 2008 statement of the case 
(SOC), he also filed a timely April 2008 substantive appeal (VA 
Form 9) to perfect his appeal of these claims.  See 38 C.F.R. 
§ 20.200.  Significantly, he explicitly asked that this cluster 
of symptoms be considered "as a whole" under the provisions for 
presumptive service connection under 38 C.F.R. § 3.317, for 
undiagnosed illnesses.  See January 2007 NOD and April 2008 VA 
Form 9.  Also in this regard, he clarified that he was claiming 
chronic fatigue syndrome, under § 3.317, and asked that the RO 
specifically include all of the above symptoms in adjudicating 
this issue.  See April 2008 VA Form 9.  

It appears, however, the RO misconstrued the issues as petitions 
to reopen claims for achy joints, sore/weak muscles, recurrent 
rash of groin and neck, chronic bronchitis with coughing and 
shortness of breath, and low grade fever, chills at sunset, 
tender glands, and general feeling of not being well.  
Inexplicably, the RO had held the original claims for service 
connection for these issues as withdrawn, such that these issues 
were not perfected, and that the January 2006 decision had became 
final and binding on him on those issues based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d) (2010), 20.200, 20.302, 20.1103 (2009).  The 
RO's February 2009 rating decision proceeded to deny reopening 
these claims and separately deny a claim for service connection 
for chronic fatigue syndrome.  

The is no indication, however, the Veteran withdrew his prior 
appeal of the January 2006 rating decision with respect to the 
issues of achy joints, sore/weak muscles, recurrent rash of groin 
and neck, chronic bronchitis with coughing and shortness of 
breath, and low grade fever, chills at sunset, tender glands, and 
general feeling of not being well.  38 C.F.R. § 20.204.  Rather, 
his April 2008 substantive appeal perfected those issues as 
inextricably intertwined aspects of a broad claim for chronic 
fatigue syndrome and undiagnosed illness under § 3.317, such that 
the original appeals for service connection for those issues 
continue.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (wherein the Court held, among other things, that separate 
theories in support of a claim for benefits for a particular 
disability does not equate to separate claims for benefits for 
that disability).

Consequently, in accordance with the Veteran's contentions, the 
Board recharacterizes the present claim for service connection 
for chronic fatigue syndrome, under 38 C.F.R. § 3.317, to include 
the previously raised claims for service connection of achy 
joints, sore/weak muscles, recurrent rash of groin and neck, 
chronic bronchitis with coughing and shortness of breath, and low 
grade fever, chills at sunset, tender glands, and general feeling 
of not being well.  

However, that said, the Board must separately consider 1) 
headaches and 2) stomach ulcers and esophagitis.  In this regard, 
an unappealed July 1993 rating decision previously considered and 
denied these claims for service connection.  The RO notified the 
Veteran of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002& Supp. 2009); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2010), 20.200, 20.302, 20.1103 
(2010).  Further in this regard, the Board is reopening the claim 
for stomach ulcers and esophagitis on the basis of new and 
material evidence, which includes a recent VA Gulf War protocol 
examiner's diagnosis of GERD (thus precluding consideration of § 
3.317 for undiagnosed illnesses) as accountable for the Veteran's 
gastric symptoms.  Nevertheless, there remains the possibility 
this condition is attributable to or dates back to the Veteran's 
military service.  So after reopening this claim, the Board is 
remanding this claim for a digestive disorder to the RO via the 
Appeals Management Center (AMC) for further development before 
readjudicating this claim on its underlying merits.  The Board 
also is remanding the claims for bilateral hearing loss, 
tinnitus, chronic fatigue syndrome, and a TDIU.




FINDINGS OF FACT

1.  The Veteran's first period of active duty from September 1990 
to June 1991 included confirmed service in Southwest Asia, albeit 
without any confirmed indication of combat such as in the way of 
combat medals or decorations.

2.  Nevertheless, the Veteran claims that his service during the 
Persian Gulf War involved fear of hostile military activity, 
including one particular incident during which he and a fellow 
soldier nearly shot each other during a firefight with enemy 
snipers in Kuwait.

3.  A VA examiner confirmed in August 2008 the Veteran is 
suffering from PTSD and specifically linked this diagnosis to 
stressors during his military service, including the one 
mentioned.

4.  The Veteran's claimed in-service stressor is consistent with 
the places, types, and circumstances of his service.

5.  An unappealed July 1993 rating decision denied service 
connection for headaches and stomach ulcers because there was no 
competent evidence then on file of in-service incurrence of 
either claimed disorder.  The Veteran's service treatment records 
were unremarkable for complaint, treatment, or diagnosis of 
headaches or stomach ulcers or esophagitis.  

6.  With regards to the claimed headache disorder, the additional 
evidence received since that July 1993 decision is either 
cumulative or redundant of evidence already considered in that 
earlier decision, does not relate to an unestablished fact 
necessary to substantiate this claim, or does not raise a 
reasonable possibility of substantiating this claim.



7.  However, regarding the claimed stomach ulcers/esophagitis, 
additional evidence received since that July 1993 decision is not 
cumulative or redundant of evidence previously considered, 
relates to an unestablished fact necessary to substantiate this 
claim, or raises a reasonable possibility of substantiating this 
claim.  In particular, there is an additional, pertinent, STR 
from his second period of active duty showing a complaint of 
stomach pain and diagnosis of dyspepsia.  Thus, he now 
potentially establishes in-service incurrence of his digestive 
problems.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010), § 3.304(f) 
(2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 
75 Fed. Reg. 41092 (July 15, 2010).  

2.  The July 1993 rating decision denying service connection for 
headaches and stomach ulcers is final and binding. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).

3.  New and material evidence has not been received since that 
July 1993 decision to reopen the claim for headaches.  38 
U.S.C.A. § 5108 (West 2002& Supp. 2009); 38 C.F.R. § 3.156(a) 
(2010).

4.  But there is new and material evidence since that decision to 
reopen the claim for stomach ulcers/esophagitis.  38 U.S.C.A. § 
5108 (West 2002& Supp. 2009); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Here, though, the Board need not discuss whether there has been 
compliance with these duty to notify and assistance provisions of 
the VCAA - at least as they concern the claim for service 
connection for PTSD, because the Board is granting this claim, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless 
error).

Regarding the other claims that also are being immediately 
considered, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May, June, 
and August 2005, May and June 2008, and March 2009.  These 
letters informed him of the evidence required to substantiate 
these other claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the May and June 2008 and March 2009 letters complied with 
Dingess by as well discussing the downstream disability rating 
and effective date elements of the claims.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the claims in the July 
2009 SOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.  So the timing defect in the 
provision of that notice, since it did not precede the initial 
adjudication of these claims, nonetheless has been rectified 
("cured").

In addition, in regard to the petitions to reopen the previously 
denied, unappealed, claims on the basis of new and material 
evidence, the May 2008 VCAA notice letter is compliant with the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since this 
letter sufficiently explained the bases of the prior denial of 
these claims (the deficiencies in the evidence when these claims 
were previously considered).  Furthermore, the Board is reopening 
the stomach ulcer and esophagitis claim, regardless, on the basis 
of new and material evidence.  Consequently, there is no need to 
discuss whether the Veteran has received sufficient notice 
insofar as the specific reasons for the prior July 1993 denial of 
this claim because, even if he has not, this is ultimately 
inconsequential and therefore at most nonprejudicial, 
i.e., harmless error since the Board is reopening this claim, 
regardless.  38 C.F.R. § 20.1102.  See also VA Gen. Couns. Mem., 
paras. 2, 3 (June 14, 2006).  See also Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) (indicating that, as the pleading party, he, 
not VA, has this evidentiary burden of proof of showing how a 
VCAA notice error in timing or content is unduly prejudicial, 
meaning outcome determinative of his claim).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), available service personnel 
records (SPRs), VA treatment records, and arranged for a Gulf War 
protocol examination in July 2008.  Therefore, the Board is 
satisfied the RO made reasonable efforts to obtain any identified 
medical and other records.  Significantly, neither he nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  

Finally, the duty to provide a VA examination and opinion only 
applies to a claim to reopen a finally adjudicated decision if 
new and material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is no 
new and material evidence to reopen the previously denied claim 
for headaches.  Hence, there is no requirement to have the 
Veteran examined for a medical nexus opinion unless and until he 
first satisfies this preliminary requirement of presenting 
new and material evidence to reopen this claim.  The Board is 
therefore satisfied the RO has provided all assistance required 
by the VCAA concerning this claim.  38 U.S.C.A. § 5103A.  

Unfortunately, though, the AMC still needs to fulfill other 
aspects of the duties to notify and assist the Veteran with his 
claim for a digestive disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  And this is why, 
after reopening this claim on the basis of new and material 
evidence, the Board is remanding this claim rather than 
immediately readjudicating it on its underlying merits (i.e., de 
novo).

II.  Analysis-Petitions to Reopen the Claims for Service 
Connection for Headaches and Stomach Ulcers/Esophagitis

In July 1993 the RO denied these claims.  The RO primarily denied 
these claims for lack of evidence of in-service incurrence, as 
the STRs showed no complaint, treatment or diagnoses for these 
conditions.  The RO also considered a March 1993 VA examination 
report listing the Veteran's complaints of gastric symptoms.  
The examiner assessed esophagitis, in partial remission, on 
physical examination and diagnostic testing.  So the Veteran had 
established a then current disability of esophagitis to explain 
his gastric complaints such as stomach ulcers.  But he had not, 
in turn, related this condition to his military service or 
established that it dated back to his service, so the RO 
determined that service connection was not warranted.  The RO 
notified him of the decision denying these claims and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence of the record.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).

The Veteran filed a petition to reopen these claims in April 
2005.

When, as here, claims have been previously considered and denied, 
and the Veteran did not timely appeal the earlier decision, the 
Board has jurisdictional responsibility to first determine 
whether there is new and material evidence since the prior 
decision to reopen the claims.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).



When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Peptic ulcers (gastric or duodenal) will be presumed to have been 
incurred in service if manifested to a compensable degree (i.e., 
at least 10-percent disabling) within one year after service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Other disorders diagnosed after discharge also may be service 
connected if all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The evidence of record at the time of the final and binding July 
1993 rating decision consisted of available STRs for the first 
period of active duty from September 1990 to June 1991, the March 
1993 VA stomach compensation examination report, and the 
Veteran's November 1992 claim application.

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claims is evidence that 
has been added to the record since the July 1993 rating decision.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last final 
denial on any basis).

Since then, there have been additional STRs added to the record 
from his second period of active duty and National Guard service, 
VA treatment records, personal statements and a July 2008 VA Gulf 
War protocol compensation examination report.  

A.  Headaches

As was the case when this claim was previously considered and 
denied in July 1993, there still is no evidence indicating the 
Veteran began experiencing headaches during either period of 
active duty service (first or second) or otherwise etiologically 
linking his headaches to his service.  There are no new STRs 
presented from his first period of active duty that were not 
considered before, let alone that show indications of headaches.  
And his STRs from his second period of active duty, which were 
obtained subsequent to the July 1993 decision, are similarly 
unremarkable for any complaint, treatment, or diagnosis of a 
headache disorder.

While all of the additional medical records are "new", in the 
sense they did not exist at the time of the prior July 1993 
decision, they are nonetheless immaterial to the central issue of 
whether he has this claimed disorder as a result of his 
military service.  None of the additional evidence addresses this 
missing element of service connection - namely, suggests in-
service incurrence of this condition.  Nor is there additional 
evidence possibly establishing presumptive service connection 
under the regulatory provisions of §§ 3.307, 3.309(a) or 
alternatively § 3.317 (established since the July 1993 rating 
decision).  As such, none of the additional medical records 
raises any reasonable possibility of substantiating this 
headaches claim.  38 C.F.R. § 3.156(a).  So the evidence is not 
material, in that it does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate this claim.

In sum, none of the additional evidence since the prior final and 
binding July 1993 decision addresses the requirements of service 
connection that were deficient when this claim was previously 
considered and denied in that earlier decision.  Thus, there is 
no new and material evidence since that decision to reopen this 
claim and the petition therefore must be denied.  See 38 C.F.R. § 
3.156(a).

Furthermore, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Stomach Ulcers and Esophagitis

Notably, an STR from the Veteran's second period of active duty, 
dated in May 2003, documents his complaints of stomach pain over 
several years that purportedly started in Saudi Arabia during 
Operation Desert Storm.  This record list a resultant diagnosis 
of dyspepsia.

As well, the July 2008 VA Gulf War protocol examination report 
shows a diagnosis of GERD and associates this diagnosis with the 
Veteran's complaints of stomach problems. 

Consequently, this is new and material evidence as defined by VA 
regulation because this additional evidence at least establishes 
potential in-service incurrence of the claimed digestive disorder 
- irrespective of the specific diagnosis of it.  38 C.F.R. § 
3.156(a).  This evidence was not previously submitted to agency 
decisionmakers, so is new, and is material because it relates to 
an unestablished fact necessary to substantiate this claim and by 
itself, or in connection with the evidence previously of record, 
raises a reasonable possibility of substantiating this claim 
since there is now at least some evidence of in-service 
incurrence of this claimed condition, whereas before there was 
not.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  See, too, Evans, 9 Vet. App. at 283 
(indicating the newly presented evidence need not be probative of 
all the elements required to award the claim, just probative as 
to each element that was a specified basis for the last 
disallowance).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  To 
this extent only, this appeal is granted subject to the further 
development of this claim on remand.

III.  Analysis-Entitlement to Service Connection for PTSD

The Veteran alleges he has PTSD because of traumatic experiences 
("stressors") stemming from his service during the Persian Gulf 
War.  His first period of active duty from September 1990 to June 
1991 included confirmed service in Southwest Asia, albeit without 
any confirmed indication of combat such as in the way of combat 
medals or decorations.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§3.304(f), 4.125(a).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-142 (1997).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Having considered these revised standards for these type claims, 
the Board finds they are met in this instance.  The Veteran's 
first period of active duty from September 1990 to June 1991 has 
been confirmed to have included a tour in Southwest Asia in 
support of Operation Desert Shield/Storm, according to his 
DD Form 214.  There is no definitive indication that service 
involved combat against enemy forces, however, as his DD Form 
214, while noting he received certain medals (which, of course, 
are commendable in their own right), does not also mention or 
include the type commonly associated with combat against an enemy 
force.  A June 2007 response from the National Personnel Records 
Center (NPRC) also could not confirm combat, either.  Notably, 
though, his DD Form 215, which is an update to his DD Form 214, 
clarifies that he received a Southwest Asia Service Medal with 2 
bars.  His service during the Persian Gulf War in Southwest Asia 
in support of Operation Desert Shield/Storm essentially provides 
a prima fascia basis for finding that he was in a location 
involving "fear of hostile military or terrorist activity."



Under the new regulations, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of him or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  

In determining whether service connection is warranted, due 
consideration must be given to the places, types, and 
circumstances of the Veteran's service as well as all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a).  Under 
38 U.S.C.A. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has reiterated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

Although his DD Form 214 indicates his military occupational 
specialty (MOS) was power generation repairman, the Veteran 
contends he did much more, indeed, performed many duties in 
Kuwait and Saudi Arabia that were outside his official MOS, 
including serving on a "react unit" of 12 men, working as a 
checkpoint guard on the night shift, hauling supplies, clearing 
Iraqi tanks, and checking vehicles at convoy support centers.  
See August 2008 VA examination report and April 2007 stressor 
statement.  His SPRs are sparse, and so, provide little to refute 
or corroborate these assertions of different or greater 
responsibility.
But his consistent statements and supporting buddy statements 
from fellow soldiers serve to corroborate these assertions of 
these other duties and responsibilities in Southwest Asia, that 
is, outside of his official MOS.

The Veteran reported several stressors to the August 2008 VA 
examiner, but one in particular has been repeated several times 
throughout the record.  Indeed, he reports that he and a fellow 
soldier, E.O., nearly shot each other during a firefight in the 
campaign to liberate Kuwait.  See August 2008 VA examination 
report and April 2007 stressor statement.  

Consistent with this reported stressor, it can reasonably be 
concluded the Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
him or others.  In addition, the reported stressor is consistent 
with the places, types, and circumstances of his service in 
Southwest Asia.  Significantly, the August 2008 VA examiner 
indicated the Veteran's response to this stressor involved 
feelings of "fear for his life" throughout his service in the 
Persian Gulf War.  And after objective mental status evaluation, 
this VA examiner diagnosed PTSD and specifically linked this 
diagnosis to the Veteran's military service, which would include 
this reported stressor since it was recorded as a specific 
stressor in the examination report.  

In addition, a June 2005 VA clinical treating psychiatrist 
recorded the same reported stressor involving the Veteran and his 
buddy nearly firing on each other, and the psychiatrist noted 
"[the Veteran] is mostly bothered by [this] incident..."  This 
examiner then diagnosed on Axis I "PTSD provisional."  More 
recently, in September 2009, this same VA clinical treating 
psychiatrist reaffirmed this diagnosis of PTSD secondary to the 
Veteran's military service, including the specific incident 
mentioned.  Moreover, in August 2005 a VA readjustment counseling 
therapist drew on the same history of stressors, as reported by 
the June 2005 VA treating psychiatrist in offering another 
diagnosis of PTSD.



Essentially, the Board finds that referral to military records 
sources for further corroboration of the Veteran's lay testimony 
as to a stressor related to his service is unnecessary, 
especially given the recent revisions to § 3.304(f)(3), because 
the aforementioned reported stressor is shown to have been 
related to the Veteran's fear of hostile military or terrorist 
activity and is consistent with the places, types, and 
circumstances of his service.  

The Board finds his stressor statements to be credible.  In this 
regard, a January 2007 buddy statement by the named fellow 
soldier, E.O., confirms they were part of a "react unit" in the 
midst of a firefight at night with Iraqi snipers, during which he 
and the Veteran nearly shot each other.  E.O. explains that he 
nearly shot the Veteran turning around a dark corner at night.  
So E.O. has attested to the Veteran's account of that incident.

The Veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor under the recent amendments to the 
governing regulation, i.e., the new version of 38 C.F.R. 
§ 3.304(f)(3).  And, as mentioned and realizing this, the August 
2008 VA examiner has diagnosed PTSD on Axis I and specifically 
attributed this diagnosis to the stressors reported by the 
Veteran during that objective clinical evaluation.  So there is 
the required DSM-IV diagnosis of PTSD and linkage of this 
diagnosis to an event, namely, a stressor, during or coincident 
with his military service so as to, in turn, warrant granting 
service connection - especially when resolving all reasonable 
doubt in his favor.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for PTSD is granted.

As new and material evidence has not been received, the claim for 
service connection for headaches is not reopened.  

New and material evidence has been submitted, however, to reopen 
the claim for service connection for stomach ulcers and 
esophagitis.  To this extent only, the appeal of this claim is 
granted subject to the further development of this claim on 
remand.


REMAND

VA compensation examinations and opinions are needed to assess 
the nature and etiology of the Veteran's claimed bilateral 
hearing loss and tinnitus, as well as his claimed digestive 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  
See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Regarding his hearing loss and tinnitus, the Veteran attributes 
these conditions to excessive noise exposure (acoustic trauma) in 
connection with his MOS as a power generation repairman.

Evidence in the file indicates the Veteran has bilateral (right 
and left ear) hearing loss and tinnitus.  Of particular 
significance in this regard, a November 2005 National Guard 
retention examination report shows auditory thresholds of 45 
decibels in the right ear at 3000 Hz and 75 decibels at 4000 Hz, 
as well as in the left ear of 55 decibels at 4000 Hz.  So the 
Veteran has sufficient hearing loss in each ear to be considered 
an actual disability according to the threshold minimum 
requirements of 38 C.F.R. § 3.385 (2010).

Moreover, tinnitus, by definition, is inherently subjective and, 
thus, readily capable of even lay diagnosis.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also 
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994), 
defining tinnitus as "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."

Also, the report of the Veteran's July 2008 VA Gulf War protocol 
examination lists a diagnosis of GERD and associates it with his 
complaints of stomach problems.  So he also has established that 
he has a gastrointestinal disorder.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of 
this disability, there could be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  

So resolution of these claims, instead, turns on whether these 
conditions are attributable to his military service or due to 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Concerning this purported correlation between his hearing loss 
and tinnitus and his active duty military service, the Veteran's 
STRs show that audiograms in September 1990 revealed a hearing 
loss of 30 decibels (db) at 4000 Hz in his left ear and a 20 db 
loss at 4000 Hz in his right ear.  Another audiogram 
during service, in April 1991, also shows hearing loss of 30 db 
at 4000 Hz.  
In this regard, the threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

Moreover, both the September 1990 and April 1991 audiograms 
specifically acknowledge that the Veteran was "routinely exposed 
to hazardous noise" in his military duties and that he 
consequently had been given hearing protection.

Similarly, there is some indication of in-service incurrence of a 
digestive disorder.  Notably, an STR from his second period of 
active duty, dated in May 2003, recorded his complaints of 
stomach pain over several years that reportedly had started in 
Saudi Arabia during Desert Storm.  The resultant diagnosis was 
dyspepsia.  

Unfortunately, there is no VA compensation examination and 
opinion report or other competent and credible evidence in the 
file offering any medical comment or opinion regarding the 
etiology of these conditions - and specifically in terms of 
whether they are attributable to the Veteran's military service 
or date back to his service.  So based on the holdings in 
McLendon, the Board must have the Veteran examined these 
necessary medical nexus opinions concerning the etiology of these 
conditions.  With respect to the requested VA audiological 
examination and opinion, the designated examiner must consider 
any exposure the Veteran may have had during service to 
excessively loud noise from his job duties as a power generator 
repairman.  But the designated examiner must also consider any 
potential intercurrent, post-service sources of acoustic trauma, 
such as in the Veteran's reported civilian employment as a tree-
chipper.

The AMC additionally needs to obtain a VA compensation 
examination and opinion concerning the claim for chronic fatigue 
syndrome.  See Charles, 16 Vet. App. at 374-75.  The claim for 
this condition encompasses numerous symptoms the Veteran believes 
are associated with his service in Southwest Asia, so under 
38 C.F.R. § 3.317, including especially achy joints, sore/weak 
muscles, recurrent rash of groin and neck, chronic bronchitis 
with coughing and shortness of breath, and low grade fever, 
chills at sunset, tender glands, and general feeling of not being 
well.  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection also 
may be established under § 3.317.  Under this section, service 
connection may be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic disability 
that became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1) (2010).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus or link 
between the claimed illness and service.  Gutierrez v. Principi, 
19 Vet. App. at 8-9.  Further, lay persons are competent to 
report objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.



A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).



In this case, during the course of the appeal, the RO afforded 
the Veteran a VA examination, but the report of this examination 
is inadequate to decide this claim in light of his contention 
that he has chronic fatigue syndrome resulting from his Persian 
Gulf War service.  The July 2008 VA examiner could not explain 
all of the Veteran's subjective complaints - including fatigue, 
myalgias, arthralgias, fever, and chills.  Rather, the examiner 
stated, "[i]f there is a need for further evaluation, I 
recommend a center with special expertise."  So it is not clear 
whether the examiner is ruling out a diagnosis of chronic fatigue 
syndrome or whether he even has the expertise or wherewithal to 
make such a diagnosis.  As well, no other VA examination reports 
have specifically addressed whether the Veteran is clinically 
shown to currently have chronic fatigue syndrome, let alone that 
manifested to a compensable degree of 10 percent or more at any 
time since his service in this Southwest Asia theatre of 
operations, but not later than the terminal date of December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1) (2010).  

As the regulation makes clear, the Veteran is competent as a 
layman to assert symptoms of fatigue, pain, fevers, chills, etc., 
since these are within the realm of his lay observation and 
personal experience.  See again also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Consequently, the exact nature and etiology of the Veteran's 
various symptoms remain unclear.  The clinical record is not 
clear as to whether these claimed symptoms constitute a specific 
disease entity or whether, instead, they represent an objective 
indication of chronic disability resulting from an undiagnosed 
illness related to his Persian Gulf War service or a medically 
unexplained chronic 
multi-symptom illness, which is defined by a cluster of signs or 
symptoms.  See id.  So medical comment is needed to appropriately 
address these determinative issues.



The Veteran's remaining claim for a TDIU is inextricably 
intertwined because, if these service connection claims are 
granted on remand, this could potentially affect the outcome of 
his TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (indicating issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
concerning one or more of the claims cannot be rendered until a 
decision on another).  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for appropriate 
VA examinations to determine the nature 
and etiology of his current digestive 
disorder, hearing loss and tinnitus.  He 
is hereby advised that failure to report 
for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these pending claims.  The 
examinations should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of his pertinent medical and other 
history.



a) Based upon a comprehensive review of 
the claims file and objective clinical 
evaluation, the GI examiner is asked to 
confirm whether the Veteran has a current 
digestive disability - including 
especially GERD.
If he does, then the examiner must also 
provide an opinion as to the likelihood 
(very likely, as likely as not, or 
unlikely) this current digestive 
disability is related to either period of 
the Veteran's active duty military service 
or dates back to either period of service.  

To this end, the GI examiner should take 
particular note of the Veteran's 
complaints in service and resultant 
diagnosis.  A STR from his second period 
of active duty, dated in May 2003, 
documents his complaints of stomach pain 
over several years that purportedly had 
started in Saudi Arabia during Operation 
Desert Storm.  This record list a 
consequent diagnosis of dyspepsia.  As 
well, the July 2008 VA Gulf War protocol 
examination report shows a diagnosis of 
GERD and associates this diagnosis with 
the Veteran's complaints of stomach 
problems.

b) Based upon a comprehensive review of 
the claims file and objective clinical 
evaluation, including an audiogram, 
the audiology examiner is asked to confirm 
the Veteran has sufficient hearing loss to 
satisfy the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  Assuming he 
does, and recognizing that tinnitus is 
readily capable of lay diagnosis, then the 
examiner must also provide an opinion as 
to the likelihood (very likely, as likely 
as not, or unlikely) these current 
disabilities are related to either period 
of the Veteran's active duty military 
service - and, in particular, to the type 
of acoustic trauma claimed as a power 
generator repairman versus any additional 
noise exposure he may have had since 
service, such as in his civilian 
employment as a tree-chipper.  

Because the Veteran is competent even as a 
layman to report the onset of diminished 
hearing acuity and tinnitus in service, as 
this requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's report 
of his hearing loss and tinnitus having 
first manifested during his period of 
active service in determining whether his 
current hearing loss and tinnitus are 
related to his service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and 
instead relied on the absence of evidence 
in the Veteran's service treatment records 
to provide a negative opinion).

That said, however, although the Veteran 
is competent even as a layman to proclaim 
having first experienced hearing loss 
and tinnitus while in service, or soon 
thereafter, his testimony concerning this 
also must be considered in light of the 
medical and other evidence of record to 
determine whether his lay testimony is 
also credible (a factual determination) to 
resultantly have probative value.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).



The examiners must discuss the rationale 
of all opinions expressed, whether 
favorable or unfavorable to the claims, if 
necessary citing to specific evidence in 
the record.

The phrase "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.	Also schedule the Veteran for a 
VA compensation examination regarding his 
claimed chronic fatigue syndrome and the 
numerous symptoms he has associated with 
it.  He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history.

Based on a comprehensive review of the 
claims file, the examiner is asked to make 
the following findings:

a) Indicate whether there are objective 
indications the Veteran has achy joints, 
sore/weak muscles, recurrent rash of groin 
and neck, chronic bronchitis with coughing 
and shortness of breath, and low-grade 
fever, chills at sunset, tender glands, 
and general feeling of not being well.  If 
so, state whether any of these symptoms 
are due to a specific disease entity.

b) If any unexplained symptoms (e.g., 
fatigue, myalgias, arthralgias, fever, and 
chills) are not due to a specific disease 
entity, indicate whether the symptoms, 
individually or altogether, represent an 
objective indication of chronic disability 
related to the Veteran's Persian Gulf War 
service resulting from a medically 
unexplained chronic multi-symptom illness, 
which is defined by a cluster of signs or 
symptoms.  In this regard, specifically 
comment on whether he has the medically 
unexplained chronic multi-symptom illness 
of chronic fatigue syndrome.  

Alternatively (i.e., if the unexplained 
symptoms are not due to a specific disease 
entity), further indicate whether the 
symptoms, individually or altogether, 
represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service.

Finally, if the fatigue represents an 
objective indication of chronic disability 
resulting from an undiagnosed illness or a 
chronic multi-symptom illness, also 
describe the extent to which the illness 
has manifested.

c) If any unexplained symptoms are due to 
a specific disease entity, comment on the 
likelihood (very likely, as likely as not, 
or unlikely) this disease entity, whatever 
the underlying diagnosis, is etiologically 
related to the Veteran's periods of 


active duty military service, including in 
Southwest Asia from September 1990 to June 
1991.  

[Note:  to the extent these claims are 
based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for 
"direct service connection," there is no 
requirement that there be this competent 
evidence of a nexus or link between the 
claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. at 8-9.]

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

Note also that the Veteran is competent 
even as a layman to report fatigue, pain, 
etc., as this requires only personal 
knowledge and experience, not medical 
expertise, as it comes to him through his 
senses.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and, instead, 
relied on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion).

That said, however, although the Veteran 
is competent even as a layman to proclaim 
having first experienced fatigue and pain 
while in service, or soon thereafter, his 
testimony concerning this also must be 
considered in light of the medical and 
other evidence of record to determine 
whether his lay testimony is also credible 
(a factual determination) to resultantly 
have probative value.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

3.	Then readjudicate these remaining 
claims in light of the additional 
evidence.  In so doing, consider each 
claim under each basis for benefits 
allowed by law, including provisions 
applicable to Veterans who served in 
Southwest Asia.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, provide him and his 
representative a SSOC and an opportunity 
to respond to it before returning the file 
to the Board.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


